Citation Nr: 0032080	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.

2.  Entitlement to service connection for headaches claimed 
as a residual disability from an in-service head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right hand 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disorder manifested 
by dizziness/vertigo, claimed as a residual disability from 
an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(eliminates well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits and provides 
specific statutory criteria for developing disability 
compensation claims).  In this regard, it is noted that the 
RO attempted to obtain VA medical records in response to 
places of treatment identified by the appellant in a 
"Statement in Support of Claim," VA Form 21-4138 dated in 
February 1993.  In connection with these efforts, it is 
apparent that the RO relied as well on the information 
provided by the appellant in a prior Form 21-4138 dated in 
April 1991 (he listed specific dates of treatment at various 
VA medical facilities).  While the RO has obtained most of 
these records, it appears the development efforts are 
incomplete.  Specifically, it does not appear that the RO 
received a response to its development inquiry of September 
1993 sent to the VA Medical Center (VAMC) in Murfreesboro, 
Tennessee, for all records dated from February 1991 to the 
present (the appellant indicated that he was seen at this 
facility in approximately February 1991).  Pursuant to the 
VCAA, efforts to obtain all available VA medical records, as 
well as any Federal department or agency records, must 
continue until it is documented that the records do not exist 
or that further efforts would be futile.  Moreover, the 
appellant must be informed of (a) the identity of missing 
records; (b) efforts taken by the RO to obtain such records; 
and (c) further efforts to be taken by the RO with respect to 
the claim.

Further, upon completion of the above, the RO should schedule 
the appellant for medical examinations addressing the nature 
and etiology of the disorders claimed as service connected 
based on a complete review of the evidence in the claims 
file.  In the Board's view, the appellate record does not at 
this time contain sufficient medical evidence to decide these 
claims given that there is competent evidence showing that he 
has current disabilities involving his hands and head 
(headaches and dizzy/vertigo spells) and there is evidence in 
the file indicating that such disorders may be related to 
service.  38 U.S.C.A. § 5103A(d)(1) and (2), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

Additionally, the RO is advised that in light of caselaw 
dealing with claims for service connection based on the 
submission of "new and material evidence," the issues of 
service connection for the right hand and dizziness/vertigo 
disorders should be readjudicated with consideration of the 
judicial precedent in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In that case, the United States Court of Appeals for 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Appeals for Veterans 
Claims (the Court) impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  The legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
only that in order for new evidence to be material, it must 
be "so significant that it must be considered in order to 
fairly decide the merits of the claim."  On this point, 
review of the claim under the Hodge standard accords the 
claimant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

Consequently, as this pending appeal requires additional 
evidentiary development under the VCAA, and as it is shown 
that the RO denied the right and dizziness/vertigo claims on 
the basis of the now-invalidated Colvin standard when it last 
adjudicated the case by supplemental statement of the case in 
May 1996, upon completion of the development order on remand, 
the RO should readjudicate these claims pursuant to the 
holding in Hodge.  The Board observes that while VA is not 
required to reopen a disallowed claim in the absence of new 
and material evidence presented or secured under the terms of 
the VCAA, see 38 U.S.C. § 5103A(f), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), if additional development to 
assist the appellant in substantiating a claim is necessary 
to achieve compliance with the VCAA, as is the case here, 
such development must be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the 
Murfreesboro-VAMC for the purpose of 
obtaining any medical records pertaining 
to treatment provided to the appellant 
dating from 1991 to the present.  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians in the event 
this facility is unable to locate these 
records.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.  All attempts to obtain 
records from this VA medical facility 
which are ultimately unsuccessful should 
be documented in the claims folder, and 
in accordance with the VCAA, the RO 
should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records, and continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain them would be futile.

2.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation examination(s) for the 
purpose of addressing the nature and 
etiology of the disorders for which 
service connection is being sought, as 
listed on the title page of this REMAND.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
of the hands/wrists and neurological 
system (claimed as post traumatic 
headaches and dizziness/vertigo spells 
due to the in-service head injury), and 
if so, render opinions addressing whether 
it is at least as likely as not that any 
current disability for the disorders 
claimed was incurred in or aggravated 
during the appellant's period of active 
duty military service between July 1966 
and July 1969.  The physician(s) should 
also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  Although not at issue 
herein in light of the RO's merits-based 
adjudications of the claims of service 
connection for the left hand and 
headaches disorders, the RO is reminded 
that the readjudication of these claims 
must be on the merits, as the well-
grounded claim requirement is no longer 
part of the statutory scheme governing 
veterans benefits.  Further, as noted 
above, the RO's readjudication of the 
appellant's claims of service connection 
for the right hand and dizziness/vertigo 
disorders must be in accord with the 
holding in Hodge, regarding whether new 
and material evidence has been submitted 
to allow reopening under 38 C.F.R. 
§ 3.156(a).  If a claim is reopened, the 
RO should proceed to evaluate the claim 
on the merits after ensuring that all 
duty-to-assist provisions have been 
fulfilled.  For further guidance on the 
processing of this case in light of the 
changes in the law enacted by the VCAA, 
the RO should refer to VBA Fast Letter 
00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


